Order entered June 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01540-CV

                               STEVEN V. TIPPS, Appellant

                                               V.

                               PURPLE TREE, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-04540-B

                                          ORDER
       Pursuant to this Court’s order dated April 9, 2019, the trial court conducted a hearing on
April 22nd and made written findings regarding the accuracy of the reporter’s record.          A
reporter’s record of the hearing was filed on May 17, 2019. A supplemental clerk’s record with
the trial court’s findings was filed on June 11, 2019. The trial court found that there was no
additional discussion, testimony, or statements made on or off the record after it wished the
parties “[g]ood luck” and that the reporter’s record is complete as originally submitted to this
Court. We ADOPT the trial court’s findings.
       Before the Court is appellant’s May 16, 2019 motion to extend time for review of the
reporter’s record of the April 22nd hearing. We DENY the motion.
       Appellant shall file his brief WITHIN THIRTY DAYS of the date of this order.
                                                     /s/   BILL WHITEHILL
                                                           JUSTICE